Case 1:19-cv-00807-DCJ-JPM Document 127 Filed 05/10/21 Page 1 of 1 PageID #: 1988




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

   DANIEL REEDER,                        CIVIL DOCKET NO. 1:19-CV-00807
   Plaintiff

   VERSUS                                JUDGE DAVID C. JOSEPH

   SGT. “HOSS” DUCOTE, ET AL             MAGISTRATE JUDGE             JOSEPH       H.L.
   Defendants                            PEREZ-MONTES


                                   JUDGMENT

        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

  Judge previously filed herein [ECF No. 117], noting the absence of objections thereto,

  and concurring with the Magistrate Judge’s findings under the applicable law;

        IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend [ECF No. 75] is

  DENIED.

        THUS, DONE AND SIGNED in Chambers on this 10th day of May 2021.



                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
